Case 1:18-cv-07499-RA-JLC Document 77-22 Filed 02/20/20 Page 1 of 5




             EXHIBIT V
             Case 1:18-cv-07499-RA-JLC Document 77-22 Filed 02/20/20 Page 2 of 5

Fursland, Emma J.
                                      ATTORNEY-CLIENT COMMUNICATION




                                                C1 - Internal use

From: MARTINEZ‐RUMBO Antonio
Sent: Friday, December 8, 2017 1:29 PM
To: GREENBERG David <David.GREENBERG@loreal.com>
Cc: BRITTINGHAM Scott <Scott.Brittingham@loreal.com>
Subject: FW: Meeting with Christine Peddy


FYI



From: MORRIS Lisa
Sent: Friday, December 8, 2017 10:50 AM
To: MARTINEZ‐RUMBO Antonio <Antonio.MARTINEZ‐RUMBO@loreal.com>
Subject: Fwd: Meeting with Christine Peddy


Per our discussion.

                                                       1
       Confidential                                                       LUSA05349
        Case 1:18-cv-07499-RA-JLC Document 77-22 Filed 02/20/20 Page 3 of 5


Lisa


Sent from my iPhone


Begin forwarded message:

       From: MERCEDES Farida <Farida.MERCEDES@loreal.com>
       Date: December 7, 2017 at 12:15:52 PM EST
       To: MORRIS Lisa <Lisa.MORRIS@loreal.com>, BRITTINGHAM Scott <Scott.Brittingham@loreal.com>
       Subject: RE: Meeting with Christine Peddy

       Thank you for this follow up.


       I told her several times that I would work with her to help facilitate conversations since she can only
       apply to one job at a time. She chooses unfortunately to hear what she wants. At this point, it’s very
       hard to support her, if she is not willing to work with me.


       I know Scott will be having a conversation with David, Roze and Stephane today I will know what the
       direction we will take after.


       Thanks,
       Farida



       From: MORRIS Lisa
       Sent: Thursday, December 7, 2017 12:06 PM
       To: BRITTINGHAM Scott <Scott.Brittingham@loreal.com>; MERCEDES Farida
       <Farida.MERCEDES@loreal.com>
       Subject: Meeting with Christine Peddy


       Scott / Farida


       Per my conversation with Scott last week and then some subsequent emails from Christine to Michelle
       this week I put a meeting on the calendar. I just met with her and it was an awkward conversation.




                                                            2
   Confidential                                                                                 LUSA05350
                   Case 1:18-cv-07499-RA-JLC Document 77-22 Filed 02/20/20 Page 4 of 5

           Her point is that she wants to stay within the L’Oreal organization and she does not feel like she has the
           help to navigate through this. In her last experience she met with Sarah Hibberson and was told that
           was not the normal way of doing business (what was done last time) and that in the same meeting of
           being told her role was eliminated she should have been given opportunities that she can then apply
           for. I let her know that I believe the discussions of what was available to apply for had happened in this
           process several weeks prior and that at the time of her meeting with us we weren’t aware of any open
           opportunities. She says that then next day Kielh’s has posted one in Customer Marketing and since even
           another in Luxe for Fragrance Marketing (which she tells me she has experience in).


           I told her that we cannot vouch for her prior experience and that is why she has been directed to apply
           online. Her only comment is that she is only allowed to apply internally for one role at a time – so I told
           her I would speak to you both about if we can change that so she can apply for the Fragrance job as
           well. She repeatedly asked for someone to shepherd her through the process and help her and I was
           clear that we couldn’t do that unless it was for things that she had actually done while working on this
           team. I also bought up previous feedback that I had personally given her on items she needs to work on
           but she wasn’t very receptive.


           I ended with to us we are in another phase of the process – we have looked at the opportunities and
           there weren’t any so we were in the exit phase per the conversation we had with her 2 weeks ago.


           Obviously she left disgruntled, so just want you both aware. At no time did she ask me about Christina’s
           role and when I bought it up she said she just wants anything and didn’t ask about it further! She didn’t
           want to hear my feedback on why I would not select her for that role.


           Let me know if you have any questions or concerns. Farida I think you are traveling and Scott I know you
           have a busy day – so just wanted to get this out in case either of you are contacted.


           Thanks,


           Lisa




This message and any attachments are confidential and intended solely for the addressees.
If you receive this message in error, please delete it and immediately notify the sender. If the reader of this message is not the intended recipient, you are hereby
                                                                                  3
          Confidential                                                                                                                  LUSA05351
                   Case 1:18-cv-07499-RA-JLC Document 77-22 Filed 02/20/20 Page 5 of 5
notified that any unauthorized use, copying or dissemination is prohibited. E-mails are susceptible to alteration. Neither LOREAL nor any of its subsidiaries or
affiliates shall be liable for the message if altered, changed or falsified.




                                                                                  4
         Confidential                                                                                                                 LUSA05352
